Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/29/2021. In virtue of this communication, claims 33, 37 are amended. Claims 30 – 49 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objections to the claims, these objections are hereby withdrawn.
3.	Applicant's arguments filed on 01/29/2021 have been fully considered but they are not persuasive. Thus, response to Applicant’s argument is discussed below.
In the Jan 2021 Remarks, the Examiner finds the following arguments. 
On pages 7 - 9, of the Jan 2021 Remarks, Applicant argues that Lee (10,798,621) does not teach the following claim elements: "information that configures the wireless device to restrict uplink access by the wireless device to the wireless communication network, unless and until the wireless device is configured otherwise by other information from the wireless communication network." Further, note that specification defines "restrict" in this context to mean "that such access is prevented or prohibited," (page 6, lines 13-14). Thus, the wireless device's uplink access is completely shut down unless and until the wireless device is configured otherwise (if ever) by the network side. In this regard, the restricting may be conceptually thought of as semi-permanent, as contrasted with inherently transient.

In summary the claim does not require “access is prevented or prohibited." Applicants argued access is prevented or prohibited, the wireless device's uplink access is completely shut down, and the restricting may be conceptually thought of as semi-permanent, as contrasted with inherently transient, are not in the claim language. Applicant is asking for a more interpretation of the restrict access unless and until the wireless device is configured otherwise.  
In reality, the claim is much broader. The Examiner finds that the phrase “unless and until” under broadest reasonable interpretation becomes simply an intended result, effect, or end. In other words, it is unclear of what further steps "unless and until" would further require of the claim. The phrase "unless and until" appears to modify the information and not including any step in the claim. For example, the argued feature follows the receiving step. Accordingly a reasonable interpretation is not receiving any more information until the next configuration information. Based upon one of the meaning of the word ‘restrict’ and the phrase “unless and until” on that interpretation, it reads on the Lee ’621 reference. 
For support of this position the Examiner notes the following: 
First, the word ‘restrict’ has one of the meaning: “place under restriction, which is a limitation on the use” See Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.
Second, Lee ‘621 shows that the UE receives SIB2 information including access class barring (ACB) from the eNB, i.e., barring time information, and depend on the barring factor to calculate Tbarring value when the access is not allowed, thus limits 
Therefore, the Lee reference teaches the argued limitations.  As a result, the previous rejection is maintained. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 30 – 32, 34 – 36, 38, 40 – 41, 43 – 46, and 48 – 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (hereinafter “Lee”) (Patent No. US 10,798,621 B2).
	Regarding claims 30 and 48, Lee discloses a wireless device (see user equipment UE 10 in Fig. 1, 1710 in Fig. 17) configured for use in a wireless communication network (see eNB 20 in Fig. 1), the wireless device comprising: 
communication circuitry (see 1713 in Fig. 17); and 
processing circuitry (see 1711 in Fig. 17) configured to: 
receive, from the wireless communication network and via the communication circuitry, information that configures the wireless device to restrict uplink access by the wireless device to the wireless communication network, unless and until the wireless device is configured otherwise by other information 
restrict uplink access by the wireless device to the wireless communication network in accordance with the received information (see S507 – S509 in Fig. 5, col. 10 lines 57 – 60 for the UE notifies the UE NAS that service request is not allowed). 
Regarding claims 34 and 49, Lee discloses a network node (see eNB/BS 1700 in Fig. 17) configured for use in a wireless communication network (see Fig. 1), the network node comprising: 
communication circuitry (see 1703 in Fig. 17); and 
processing circuitry (see 1701 in Fig. 17) configured to transmit, via the communication circuitry, information that configures a wireless device (see user equipment UE 10 in Fig. 1, 1710 in Fig. 17) to restrict uplink access by the wireless device to the wireless communication network, unless and until the wireless device is configured otherwise by other information from the wireless communication network (see Fig. 5, col. 10 lines 5 – 65 for the UE receives SIB information including access class barring (ACB) from the eNB, i.e., barring time information, and depend on the barring factor to calculate Tbarring value for the access is not allowed until the next 
Regarding claims 31 and 35, Lee discloses wherein the information is received via dedicated signaling (see col. 7 lines 14 – 29, col. 15 lines 30 – 54, and col. 19 lines 2 – 3).
Regarding claims 32 and 36, Lee discloses attaching to the wireless communication network; and while the wireless device is attached (i.e., a connected to the wireless communication network and configured to restrict uplink access to the wireless communication network, monitoring for a page from the wireless communication network and/or receiving a downlink transmission from the wireless communication network (see Fig. 4, Fig. 5, col. 9 lines 47 – 67, col. 10 lines 1 – 35).
Regarding claim 38, Lee discloses determining to restrict access by the wireless device to the wireless communication network; and transmitting the information responsive to the determining (see Fig. 12, col. 18 lines 1 – 13).
Regarding claims 40 and 41, Lee discloses wherein the information indicates uplink access by the wireless device to the wireless communication network is not allowed / wherein the information indicates the wireless device is barred from uplink access to the wireless communication network (see col. 9 lines 21 – 24, and col. 10 lines 27 – 50).
Regarding claim 43, Lee discloses wherein the other information includes a page from the wireless communication network (see Fig. 5, col. 10 lines 1 – 26).

Regarding claim 45, Lee discloses wherein the information assigns the wireless device to a category of wireless devices that have become obsolete, configures a capability of the4Attorney Docket No. 4015-10789 Client Reference No. P73780-US2wireless device, assigns the wireless device a new home public land mobile network to which access is restricted, or comprises subscription information that configures an integrated circuit card or subscriber identity module of the wireless device such that the wireless device restricts uplink access to the wireless communication network (see col. 14 lines 1 – 8 for system information including UE capability information).
Regarding claim 46, Lee discloses wherein, as configured according to the information, the wireless device is not allowed to: initiate establishment or resumption of a radio resource control (RRC) connection to the wireless communication network; or initiate any procedure that triggers establishment or resumption of an RRC connection to the wireless communication network (see S508 – S512 in Fig. 5, and see col. 10 lines 57 – 67, col. 11 lines 1 - 7).





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 33, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee) (Patent No. US 10,798,621 B2) as applied to claims 30 and 34 above, in view of Lee et al. (hereinafter “Lee ’086”) (Pub No. 2019/03800086 A1).
Regarding claims 33 and 37, Lee does not disclose specifically that while the wireless device is configured to restrict uplink access to the wireless communication network, receiving an update to an application of the wireless communication device or an update to firmware of the wireless communication device.
In an analogous art, Lee ’086 discloses while the wireless device is configured to restrict uplink access to the wireless communication network, receiving an update to an application of the wireless communication device or an update to firmware of the wireless communication device (see Lee ’086, [0080] - [0083], [0091] for Application specific congestion control for data communication (ACDC) and ACB controls indicated, ACDC override the ACB, and ACDC categories are ranked in the order of the probability of being restricted, the operator assigns an application that needs minimal restriction to a higher ranked ACDC category).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Lee, and have while the wireless device is configured to restrict uplink access to the wireless communication network, receiving an update to an application of the wireless communication device, as taught by Lee ’086, thereby reduces the impact to access attempts from such applications, as discussed by Lee ’086 (see Lee ’086, [0083]). 
and/or not having received any application layer signaling from the wireless device for a certain time period.
In an analogous art, Lee ’086 teaches wherein the determining is based on receiving from the wireless device signaling from a certain application (see Lee ’086, [0082], [0089], [0150], [0181], [0182] for mapping between the category of ACB and certain application).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Lee, and have the determining is based on receiving from the wireless device signaling from a certain application such that allow/prevent new access attempts from particular, operator-identified application in the UE, as taught by Lee ’086, thereby provides perform access control more efficiently and integration of various types of access control mechanisms, as discussed by Lee ’086 (see Lee ’086, [0006]). 
8.	Claims 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee) (Patent No. US 10,798,621 B2) in view of Basu Mallick et al. (hereinafter “Mallick”) (Pub No. 2017/0318478 A1).

In an analogous art, Mallick teaches the wireless device is a machine type communication (MTC) device or a narrowband internet of things (NB-loT) device (see Mallick, [0045] – [0047], [0050], [0059], where a UE for low cost MTC device). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Lee, and have the wireless device is a machine type communication (MTC) device, as taught by Mallick, such that the UE for MTC operation in LTE that allows for enhanced coverage and lower power consumption, as discussed by Mallick (see Mallick, [0059]). 
Regarding claim 42, Lee discloses wherein the information configures the wireless device to restrict uplink access to the wireless communication network (see Lee, Fig. 5, col. 9 lines 21 – 24, col. 10 lines 5 – 65).
Lee does not disclose specifically that not restrict downlink access to the wireless communication network.
In an analogous art, Mallick teaches not restrict downlink access to the wireless communication network (see Mallick, [0050] for the downlink could cover most application scenarios of MTC, while the uplink may have a larger requirement for MTC services, the possibility of reduced transmit power, and small baseband complexity, thus only uplink needs information to access).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Lee, and have . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645